DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 02/26/2021.  Claims 1 and 13-15 have been amended, claims 2-8 and 16-25 cancelled and claims 42-45 added.  Claims 1, 10, 11, 13-15 and 37-45 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 02/26/2021, with respect to claims 2-8 and 16-25 as rejected under 35 USC 112(a) have been fully considered and are persuasive.  Claims 2-8 and 16-25 being cancelled, the rejections under 35 USC 112(a) have been withdrawn.
Applicant’s arguments, see the Remarks, filed 02/26/2021, with respect to claims 14-25 as rejected under 35 USC 112(b) have been fully considered and are persuasive The rejection of claims 14-25 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see the Remarks, filed 02/26/2021, with respect to claims 1-8, 10, 11, and 13-25 as rejected under 35 USC 102 have been fully considered and are persuasive The rejection of claims 14-25 under 35 USC 102 has been withdrawn. 

Drawings
The drawings are objected to because Figure 68 is absent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Regarding correction of the drawings, Examiner respectfully points out that Figure 68 is referred to only as part of the group of Figures 63-69 in the instant Specification and no other deficiency is present with respect to the Drawings depicting disclosed/claimed subject matter.  Therefore the objection as detailed herein would be obviated if the Drawings were renumbered and references to the figures in the Specification updated to reflect one fewer figures, such as by renumbering Figures 69-116 as Figures 68-115 and changing references to the Figures in the Specification accordingly. 

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with LINDSAY LADDARAN on 04/12/2021.

The claims have been amended as follows:
Line 1 of claim 45, replace “14” with –37—.
Cancel claim 38.
Allowable Subject Matter
Claims 1, 10, 11, 13-15, 37 and 39-45 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claims 37 and 39-41 remain allowable over the prior art as detailed in the Action of 11/27/2020.  
The prior art does not teach or suggest a headgear having the combined features of claim 1 including a headgear comprising at least one strap incorporating a stretch component, a relatively non-stretch member and two or more buckles that directly connect the stretch component to the non-stretch member and are adjustable relative to one another such that a distance between the two or more buckles can be varied.   The art of record of Pernicka discloses a headgear comprising a strap with stretch component, non-stretch member and buckles, however the buckles thereof are note adjustable relative to one another such that a distance between the buckles can be varied, the buckles being rather portions of a single, solid shape with a fixed distance between. Similarly while the buckles of Chou as detailed in the Action of 11/27/2020 are adjustable relative to one another between their buckled and unbuckled positions, the distance between the connectors cannot be adjusted, being rather fixed in a seat. It would not have been obvious to modify Pernicka or Chou to result in the claimed invention as a teaching to do so is absent and a modification to make the buckles moveable or adjustable relative to one another therein would likely be redundant or result in diminished functionality, thus would not have been obvious to one of ordinary skill in the art. 
Claims 10, 11, 13-15 and 39-45 depend from claims 1 and 37 thus are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785         
                                                           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785